Citation Nr: 0937968	
Decision Date: 10/06/09    Archive Date: 10/14/09	

DOCKET NO.  08-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease with osteophyte formation 
lumbosacral spine, currently rated 20 percent disabling.

2.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity, associated with 
degenerative disc disease with osteophyte formation 
lumbosacral spine.

3.  Entitlement to an increased rating for radiculopathy, 
right lower extremity, currently rated 10 percent disabling.

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on a schedular basis.

5.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on an extraschedular basis.



REPRESENTATION

Veteran represented by:	Allied Veterans' Organization


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to increased ratings for degenerative disc 
disease, lumbar spine; radiculopathy, right lower extremity; 
and a TDIU.  A notice of disagreement was received in August 
2008 with regard to the increased rating claims, and a notice 
of disagreement was received in September 2008 with regard to 
the denial of a TDIU.  A statement of the case was issued in 
December 2008, and a substantive appeal was received in 
December 2008.  The Veteran testified at a Board hearing in 
April 2009; the transcript is of record.

The issue of entitlement to a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
with osteophyte formation lumbosacral spine is productive of 
limitation of range of motion and pain on motion; forward 
flexion is not limited to 30 degrees or less, and neither 
favorable nor unfavorable ankylosis is shown; incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks during the past 12 months are 
not shown; neurological symptomatology manifested by bowel or 
bladder impairment attributable to degenerative disc disease 
is not shown.

2.  The Veteran's right lower extremity radiculopathy is 
manifested by mild incomplete paralysis which is wholly 
sensory.

3.  The Veteran's left lower extremity radiculopathy is 
manifested by mild incomplete paralysis which is wholly 
sensory.

4.  The combined rating for the Veteran's various service 
connected disabilities is 50 percent and there is not at 
least one service-connected disability rated 40 percent or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease with osteophyte 
formation lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), DC's 
5235-5243 (2008).

2.  The criteria for a separate 10 percent rating for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.124a, DC 8521 (2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 
(2008).

4.  The schedular requirements for a TDIU rating are not met, 
and a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (a), 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that the Court has held that the 
statutory and regulatory provisions pertaining to VA's duties 
to notify and assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

With regard to the Veteran's claim for a TDIU on a schedular 
basis, the question addressed by the Board in the following 
decision is dependent on interpretation of the regulations 
pertaining to claims seeking TDIU on a schedular basis.  As 
more particularly explained, the Board decides the question 
of entitlement to TDIU on a scheduler basis as a matter of 
law.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating that portion of the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Duty to Notify

With regard to the increased rating issues on appeal, VA 
satisfied its duties to the Veteran in a VCAA letter issued 
in May 2006 in response to his original increased rating 
claim, and such notice also complied with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such VCAA letter was 
issued prior to issuance of the August 2006 rating decision.  
Thereafter, a VCAA letter was issued in August 2008.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his 
increased rating claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2006, August 2008, and October 2008 correspondences 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.

The VCAA notices provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Duty to Assist

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private 
treatment records have been associated with the claims folder 
along with Social Security Administration (SSA) records.  VA 
afforded the Veteran an opportunity to appear for a hearing.  
The Veteran testified at a hearing held in April 2009.  A 
transcript of that hearing is associated with the claims 
folder.  Additionally, VA afforded the appellant examinations 
and obtained a medical opinion where needed.  The Board notes 
that the recent VA examinations are adequate as they reflects 
a pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and, where 
requested, an opinion supported by a medical rationale.  The 
adequacy of this examination has not been challenged by 
either the Veteran or his representative.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the increased issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. §§  4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

Here, the Board has carefully reviewed all the evidence of 
record, including the MRIs and other diagnostic studies 
referenced by the Veteran at his hearing before the 
undersigned.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows with respect to the 
claims.
Procedural History

The record reflects that, on March 20, 2006, the Veteran 
filed an increased rating claim for low back disability.  At 
this time, degenerative disc disease with osteophyte 
formation lumbosacral spine was rated as 10 percent 
disabling, effective from January 18, 2005.  In an August 
2006 rating decision, the RO denied an increased rating and 
the Veteran thereafter filed a notice of disagreement with 
the decision.

In January 2007, the Veteran submitted a TDIU claim.  In a 
July 2007 rating decision, the RO assigned a 20 percent 
disability rating for degenerative disc disease with 
osteophyte formation lumbosacral spine, effective from March 
20, 2006, and also assigned a separate 10 percent rating for 
radiculopathy of the right lower extremity, effective from 
March 20, 2006.  A statement of the case was issued in July 
2007 with regard to the degenerative disc disease with 
osteophyte formation lumbosacral spine issue.  In October 
2007, the Veteran withdrew his appeal with regard to the 
disability rating assigned to degenerative disc disease with 
osteophyte formation lumbosacral spine, and indicated that he 
was satisfied with the 10 percent rating assigned to 
radiculopathy, right lower extremity.  An April 2008 rating 
decision, in pertinent part, continued the denial of 
entitlement to a rating in excess of 20 percent for 
degenerative disc disease with osteophyte formation 
lumbosacral spine, denied entitlement to a rating in excess 
of 10 percent for radiculopathy, right lower extremity, and 
denied entitlement to a TDIU.  The RO also denied entitlement 
to service connection for a bladder and bowel disorder, to 
include as due to degenerative disc disease with osteophyte 
formation lumbosacral spine.  The Veteran perfected an appeal 
from such denial.  The Board notes that consideration has 
been given to the claimed bladder, bowel, and left lower 
extremity symptomatology in the analysis pertaining to 
degenerative disc disease with osteophyte formation 
lumbosacral spine.





Lumbar Spine

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code (DC) 5237.  Degenerative arthritis of the spine is 
evaluated under DC 5242.  Intervertebral disc syndrome is 
evaluated under DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
DCs 5235 to 5243 unless the disability rated under DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

10 percent - Forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, forward flexion of the 
cervical spine greater than 30 
degrees but not greater than 40 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, 
combined range of motion of the 
cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, 
or localized tenderness not 
resulting in abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height;

20 percent - Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, forward flexion of the 
cervical spine greater than 15 
degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

30 percent - Forward flexion of the 
cervical spine 15 degrees or less; 
or, favorable ankylosis of the 
entire cervical spine;

40 percent -- Unfavorable ankylosis 
of the entire cervical spine; or, 
forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis 
of the entire thoracolumbar spine; 
and

100 percent -- Unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

The Veteran's disability is rated under DC 5243 pertaining to 
intervertebral disc syndrome.  He is separately rated under 
DC 8521 for radiculopathy of the right lower extremity.

In weighing the Veteran's statements, treatment records, and 
VA examinations of record, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for lumbar spine disability and right lower extremity 
radiculopathy; however, the evidence warrants the assignment 
of a separate disability evaluation for left lower extremity 
radiculopathy associated with service connected degenerative 
disc disease with osteophytes formation of the lumbar spine.  
A separate evaluation based on bowel or bladder dysfunction 
is not warranted as explained below.  Lastly, the Board finds 
no basis for "staged" rating based on varying levels of 
disability during the appeal period.  As such, uniform 
ratings are appropriate in this case for the disability 
evaluations addressed below.  See Hart, supra.

The evidence reflects in pertinent part as follows.  On 
examination in June 2006, forward flexion was to 70 degrees, 
right and left lateral flexion was to 20 degrees, extension 
was to 20 degrees, and right and left rotation was to 20 
degrees.  The Veteran complained of low back pain during the 
entire range of motion.  The examiner opined that there was 
no additional functional impairment following repetitive use.

On examination in April 2007, forward flexion was to 45 
degrees and pain occurred at 45 degrees.  Extension was to 20 
degrees.  Right lateral flexion was to 15 degrees with pain 
at 15 degrees, and left lateral flexion was to 20 degrees.  
Bilateral rotation was to 10 degrees.  The examiner opined 
that the joint function of the spine was additionally limited 
by pain, fatigue, weakness after repetitive use, with pain 
having the major functional impact.  There was no additional 
limitation after repetitive use due to lack of endurance or 
incoordination.  The examiner opined that there was 0 degrees 
of additional limitation of function.

On examination in April 2008, forward flexion was to 45 
degrees, with pain at 45 degrees.  There was pain on active 
and passive motion, and after repetitive use.  Based on 
repetitive use, the examiner stated that his limitation of 
flexion would be to 35 degrees.  On examination in April 
2008, flexion was to 45 degrees with pain on active and 
passive motion, and after repetitive use.  The examiner 
indicated that with repetitive use, range of motion would be 
limited to 35 degrees.  The factor most responsible for 
additional limitation of motion was fatigue.  Extension was 
to 10 degrees, lateral flexion was limited to 15 degrees on 
the left and 20 degrees on the right, and lateral rotation 
was to 10 degrees on the left and 25 degrees on the right.

In April 2009, the Veteran testified that he has regular 
treatment for back disability associated with symptoms of low 
back pain, and pain on forward bending.  He further testified 
that he was advised to perform back exercises, but that he 
was unable to perform those exercises due to back and lower 
extremity pain.  He denied any precipitating factors for 
flare-ups.  He reported difficulty getting out of bed in the 
morning and relying heavily on pain medication for relief.  
He further reported having flare-ups every 2 weeks and seeing 
an osteopathic doctor through VA.  The Veteran indicated that 
he does not drive due to the narcotic medication he takes.  
His spouse testified that she bathes and dresses the Veteran, 
performs all driving duties, and noticed that he is up and 
down during the night.

Upon review of the evidence of record, the Board concludes 
that complaints and the clinical findings more closely 
approximate the criteria for the currently assigned 20 
percent under the rating criteria.  A 40 percent rating is 
not warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine 30 degrees or 
less, even in consideration of repetitive motion.  As such, 
based on the objective findings of record, the Veteran's 
disability does not meet the criteria for a disability rating 
in excess of 20 percent.

With regard to the rating criteria for intervertebral disc 
syndrome, the evidence shows no incapacitating episodes of at 
least 4 weeks but less than 6 weeks.  As detailed, on 
examination in April 2008, in the prior 12 months the Veteran 
reported 5 incapacitating episodes which lasted 2 to 5 days.  
The medical evidence of record does not otherwise reflect 
incapacitating episodes of at least 4 weeks.  Thus, a 
disability rating in excess of 20 percent is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The Board has further considered the assignment of a separate 
rating based on neurological symptomatology, such as bowel 
and bladder impairment.  However, the more probative evidence 
shows that the Veteran's bowel and bladder symptoms are not 
attributable to service-connected low back disability.

At the April 2007 VA examination, the Veteran reported 
suffering from incontinence since November 2005 due to 
ruptured disc and bleeding in spinal column.  In June 2007, 
an independent medical opinion was provided with regard to 
the Veteran's bladder dysfunction.  After review of the 
medical records, the examiner concluded that the Veteran's 
bladder condition was not due to the Veteran's lumbar 
condition, but rather due to his enlarged prostate condition.  
The examiner explained that the Veteran had previously been 
evaluated by VA and was noted to have an enlarged prostate 
and he complained of urinary frequency.  The genitorectal 
examination revealed evidence of an enlarged prostate without 
evidence of nodularity.  There was no evidence of perirectal 
wall mass, and no mention of abnormal tonus was made.  There 
was no evidence of urinary incontinence in which he used 
pads.

The April 2008 VA examination shows that the Veteran began to 
have urinary incontinence in 2005, with symptoms of urinary 
leakage.  The examiner noted that the Veteran was diagnosed 
initially to have an enlarged prostate in 1999, and started 
to have urinary symptoms for 2 weeks in 2001.  Specifically, 
he was unable to void and was given Flomax for 2 weeks which 
resolved the system.  By history, he had he developed a 
urinary dribble 2005 when he reinjured his back and had been 
advised that he has an enlarged prostrate by his primary 
physician and to increase fluid intake because of 
dehydration.  The VA examiner opined that the Veteran's 
bladder/bowel incontinence was less likely as caused by his 
low back disability.  The examiner reasoned that the symptoms 
could be attributed to increased fluid intake and/or enlarged 
prostate.  The examiner commented that the Veteran had an 
incident of urinary tract infection and prostatitis.  
Regarding fecal incontinence, the examiner found that it was 
not attributable to low back disability; but rather to 
episodes of constipation and intake of psyllium, which can 
cause fecal incontinence and frequent passage of stools.  The 
examiner commented that the Veteran had also tested positive 
for Giardia, a parasite which may also cause loose stools.  
The examiner opined that Veteran's intermittent urinary 
incontinence/bowel incontinence can be explained by other 
pathologies, and that it is unlikely that his urinary/bowel 
incontinence is caused by his lumbar spine disability 
symptoms.

The record shows that the Veteran sought regular outpatient 
treatment and the examiner would inquire of any bowel/bladder 
incontinence and saddle anesthesia.  The Veteran denied 
saddle anesthesia, but complained of intermittent episodes of 
bowel/bladder incontinence.  Treatment notes of the Veteran's 
primary doctor showed an enlarged prostate and symptoms of 
possible urinary tract infection/ prostatitis.

The June 2007 and April 2009 VA examinations and opinions are 
highly probative and weigh against a finding that 
bladder/bowel incontinence is attributable to service-
connected low back disability.  The Board has considered the 
February 2008 statement from the Veteran's VA osteopathic 
physician, in which it was opined that his bowel and bladder 
incontinence was a likely contributing factor to his spinal 
stenosis.  In that statement, the physician explained that 
stenosis can cause partial or complete bowel or bladder 
incontinence, and that the Veteran complained of these 
symptoms during the time of a severe exacerbation of his back 
in November 2006.  The physician based her opinion on the 
fact that there were no additional contributing factors to 
the symptoms.  Here, the record shows that the physician's 
opinion was predicated on an inaccurate presumption that 
there were no other factors.  However, the record shows other 
factors, such as, enlarged prostate, which is not considered.   
Therefore, as the physician failed to consider the 
symptomatology related to his other ailments, to include an 
enlarged prostate, the opinion has diminished probative 
value.

Accordingly, the weight of the evidence is against a separate 
evaluation for bowel/bladder incontinence.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has considered the Veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
appellant's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the Board finds 
that the effects of pain reasonably shown to be due to the 
service-connected low back disability are contemplated in the 
ratings assigned at this time.  There is no indication that 
pain or any other impairment, due to disability of the spine, 
has caused functional loss greater than that contemplated by 
the assigned evaluation.  Any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the next higher rating provided in the DCs discussed 
above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

Radiculopathy

The RO assigned a 10 percent disability rating for right 
lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, 
DC 8521, dealing with the external popliteal nerve (common 
peroneal).  Under DC 8521, a 10 percent rating is for 
application for mild incomplete paralysis of any extremity 
when.  Moderate incomplete paralysis of the external 
popliteal nerve warrants a 20 percent rating and severe 
incomplete paralysis warrants a 30 percent rating.  38 C.F.R. 
§ 4.124a, DC 8521.  The term "incomplete paralysis," with 
these and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Left Lower Extremity

Initially, the Board finds that the evidence supports a 
disability rating of 10 percent for mild incomplete paralysis 
of the left lower extremity due to radiculopathy, effective 
March 30, 2006, the date of receipt of the Veteran's 
increased rating claim.

A February 2006 VA treatment record reflects pain and 
numbness in the left leg all the way to the toes with 
numbness, initially noted as 'flapping' of left foot.  At the 
June 2006 VA examination, the Veteran complained of constant 
pain and numbness involving the left anterior thigh and lower 
leg, although straight leg raising was normal and he had 
normal sensation about his legs bilaterally.  The April 2007 
VA examination report reflects numbness of the lower legs.  
The April 2008 VA examination report reflected decreased 
muscle tone of the left foot on dorsiflexion.  Likewise, a 
July 2008 VA outpatient treatment record reflects a left foot 
drop.

While the Board acknowledges that an April 2008 
electrodiagnostic study showed no radiculopathy, the medical 
evidence of record is replete with subjective complaints of 
numbness in the left lower extremity and objective notation 
of "slapping" of the left foot.  The objective record 
further shows decreased muscle tone in the left foot.  The 
appellant is competent to report these symptoms.  The Board 
observes that lay testimony is competent to establish the 
presence of observable symptomatology.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995).

Weighing the evidence of record, with consideration of the 
Veteran's reported symptoms, which are both competent and 
credible, the Board finds that the evidence is in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  Therefore, affording the Veteran the 
benefit-of-the-doubt, a separate 10 percent disability rating 
is warranted for left lower extremity symptomatology 
analogous to radiculopathy.  This said, a rating in excess of 
10 percent is not warranted, as the April 2008 VA examiner 
stated that there was no muscle atrophy.  Based on such 
objective findings, the Veteran's radiculopathy is wholly 
sensory, and such findings support only a characterization of 
mild sensory loss, thus a 20 percent disability rating is not 
warranted for radiculopathy, left side.  See 38 C.F.R. 
§ 4.124a, DC 8521.

Right Lower Extremity

Report of VA examination dated April 2007 reflects a history 
of right leg radiculopathy since November 2005.  The Veteran 
complained of stiffness, inability to stand straight, bend, 
and walk when pain is at its worst.  He further complained of 
weakness and numbness.  The examiner diagnosed right leg 
radiculopathy, and subjective factors were pain and numbness, 
while objective factors were numbness to distribution of 
superficial perineal nerve.  Likewise, a June 2007 opinion of 
record reflects radiculopathy of the peripheral nerve based 
on radiographic, MRI and EMG studies, which revealed evidence 
of radiculopathy in the L4-5 and L5-S1 distribution.  On VA 
examination in April 2008, muscle strength was 5/5 and motor 
function was normal.  On sensory testing, the peripheral 
nerve was affected, with decreased sensation to pain and 
light touch.  There was no muscle atrophy, abnormal muscle 
tone or bulk, tremors, tics, or other abnormal movements.  
There was no joint affected by the nerve disorder.

Having considered both the Veteran's subjective complaints 
and the objective findings of record, the Board finds an 
increased rating for right lower extremity radiculopathy is 
not warranted.  The right lower extremity symptomatology does 
not more closely approximate that for moderate incomplete 
paralysis of the nerve.  The symptoms shown are wholly 
sensory; therefore a rating greater than 10 percent is not 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Extra-Schedular Consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that his 
service-connected disabilities adversely affect his ability 
to obtain and maintain employment.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director of Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified he is unable to 
obtain and maintain employment secondary to service-connected 
disabilities.  The record shows that he has not been employed 
since approximately 2005 and receives SSA individual 
unemployability disability benefits.  However, the Board also 
observes that the evidence does not establish that the 
Veteran has experienced hospitalizations or other severe or 
unusual impairment due to service-connected disabilities.  In 
short, the rating criteria for these disabilities contemplate 
not only his symptoms but the severity of his disabilities.  
The Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-
connected degenerative disc disease of the lumbar spine and 
radiculopathy disabilities.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.  

TDIU on a Schedular Basis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability. 38 C.F.R. § 4.16(a).

The Veteran is service-connected for: Degenerative disc 
disease with osteophyte formation lumbosacral spine (20 
percent); tinnitus (10 percent), varicose veins right leg (10 
percent); varicose veins left leg (10 percent); radiculopathy 
of the right lower extremity (10 percent); radiculopathy of 
the left lower extremity (10 percent); residuals of 
dislocation of left 5th finger, nondominant (0 percent); left 
ear hearing loss (0 percent); and hepatitis with liver 
disorder (0 percent).  The combined rating is 50 percent.  
38 C.F.R. §§ 4.25, 4.26.

As discussed, a disability rating greater than 20 percent for 
lumbar spine disability, and greater than 10 percent for 
radiculopathy of the each lower extremity is not warranted.  
Regarding varicose veins, persistent edema which is not 
completely relieved by elevation of the extremity, whether or 
not there is beginning stasis pigmentation or eczema, is not 
shown; therefore, no basis for a disability evaluation 
greater than the currently assigned 10 is warranted for 
varicose veins of either extremity.  As for the Veteran's 
left finger disability, left ear hearing loss, and hepatitis 
with liver disorder, the evidence shows that the currently 
assigned ratings are appropriate.  Symptomatology associated 
with these disorders does not more closely approximate that 
required for a compensable evaluation.  See 38 C.F.R. 
§§ 4.71a, 4.85, 4.114, Diagnostic Code 5227, 6100, and 7345.

Under the 38 C.F.R. § 4.16(a) criteria outlined above, the 
Veteran does not meet the schedular criteria for a schedular 
TDIU rating.  Therefore, a TDIU rating on a schedular basis, 
under 38 C.F.R. § 4.16(a), is not warranted, and must be 
denied for lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Entitlement to TDIU under 
38 C.F.R. § 4.216(b) is addressed in the remand portion of 
this decision.


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease with osteophyte formation lumbosacral spine is 
denied.

A disability rating in excess of 10 percent for 
radiculopathy, right lower extremity, is denied.

A 10 percent rating for radiculopathy of left lower extremity 
is granted, effective March 20, 2006, subject to the laws and 
regulations governing the payment of monetary benefits. 

Schedular TDIU under 38 C.F.R. § 4.16(a) is denied.





REMAND

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).

Service connection has been established for the following:  
Degenerative disc disease with osteophyte formation 
lumbosacral spine (20 percent); tinnitus (10 percent), 
varicose veins right leg (10 percent); varicose veins left 
leg (10 percent); radiculopathy of the right lower extremity 
(10 percent); radiculopathy of the left lower extremity (10 
percent); residuals of dislocation of left 5th finger, 
nondominant (0 percent); left ear hearing loss (0 percent); 
and hepatitis with liver disorder (0 percent).  The combined 
rating is 50 percent.  38 C.F.R. §§ 4.25, 4.26.

The Veteran contends that the combined effect of his lumbar 
spine disability, radiculopathy, and bilateral varicose veins 
affect his ability to maintain employment.  He has indicated 
that he stopped working in April 2005 due to his back 
disability.  The evidence reflects that the Veteran receives 
SSA benefits due to his lumbar spine disability and 
nonservice-connected hip disability.

In the instant case the evidence suggests that the combined 
effect of the Veteran's service-connected disabilities may 
warrant extra-schedular TDIU pursuant to 38 C.F.R. § 4.16(b).  
However, further evidentiary development is necessary to 
resolve this matter.

To date, examiners have not offered opinions on the combined 
effect of the Veteran's service-connected disabilities on his 
ability to maintain employment.  Therefore, a VA examination 
should be conducted to ascertain whether the combined effect 
of his service-connected disabilities represent marked 
interference with employment, or have an effect on his 
ability to secure or follow a substantially gainful 
occupation.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  A VA examination should be scheduled 
for the Veteran to ascertain whether he 
is rendered unemployable solely due to 
his service-connected disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination. Any tests or studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination. The examiner is requested to 
provide a complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should consider 
entitlement to TDIU on an extraschedular 
basis under the provisions of 38 C.F.R. 
§ 4.16(b).

3.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


